Name: COMMISSION REGULATION (EC) No 105/95 of 24 January 1995 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  consumption;  plant product
 Date Published: nan

 25. 1 . 95 Official Journal of the European Communities No L 17/7 COMMISSION REGULATION (EC) No 105/95 of 24 January 1995 concerning applications for import licences for quality wheat qualifying for the conditions referred to in Council Regulation (EC) No 774/94 HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences qualifying for the condi ­ tions referred to in Article 5 of Regulation (EC) No 774/94 conveyed to the Commission before 21 January 1995 for durum wheat falling within CN code 1001 10 00 submitted between 15 and 18 January 1995 shall be accepted for the tonnages indicated therein . Requests that are not conveyed to the Commission before 21 January 1995 shall be refused. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 1854/94 of 27 July 1994, laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat (2), as amended by Regu ­ lation (EC) No 2547/94 (3), lays down special provisions on the organization of imports under the quota opened by Regulation (EC) No 774/94 ; whereas Article 3 (2) of Regulation (EC) No 1854/94 provides that the Commis ­ sion is to fix a uniform percentage reduction in the quan ­ tities if applications for import licences exceed the quan ­ tities which may be imported ; whereas applications for licences submitted between 15 and 18 January 1995 relate to 54 000 tonnes of durum wheat falling within CN code 1001 10 00 and 168 163 tonnes of common wheat falling within CN code 1001 90 99 and the maximum quantity which may be imported is 147 345 tonnes of durum wheat and 144 903 tonnes of common wheat ; whereas the percentages for the reduction in the import licence applications submitted between 15 and 18 January 1995 qualifying for the conditions referred to in Article 5 of Regulation (EC) No 774/94, should be fixed, Article 2 Applications for import licences qualifying for the condi ­ tions referred to in Article 5 of Regulation (EC) No 774/94 conveyed to the Commission before 21 January 1995 for soft wheat falling within CN code 1001 90 99 submitted between 15 and 18 January 1995 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,86. Requests that are not conveyed to the Commission before 21 January 1995 shall be refused. Article 3 This Regulation shall enter into force on 25 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 91 , 8 . 4. 1994, p. 1 . (2) OJ No L 192, 28 . 7. 1994, p. 31 . (3) OJ No L 270, 21 . 10. 1994, p. 7.